PER CURIAM:
Connie and Leroy Reshard, co-personal representatives of the Estate of Minnie Reshard, appeal a district court order disqualifying them from proceeding pro se in a wrongful death action brought on behalf of Minnie Reshard’s estate and survivors. A panel of this Court reversed in a divided decision. Reshard v. Britt, 819 F.2d 1573 (11th Cir.1987). The Court took this case in banc, which resulted in the panel opinion being vacated. Reshard v. Britt, 831 F.2d 222 (11th Cir.1987).
The judges of the in banc court are equally divided on the proper disposition of this case. Therefore, the order of the district court is AFFIRMED as a matter of law. See Henderson v. Fort Worth Independent School District, 584 F.2d 115 (5th Cir.1978) (in banc), cert. denied, 441 U.S. 906, 99 S.Ct. 1996, 60 L.Ed.2d 375 (1979).
AFFIRMED BY OPERATION OF LAW.